UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7922



SEAN BROWN,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-321-2)


Submitted:    March 6, 2003                  Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin David Miller, Alexandria, Virginia, for Appellant. Robert
H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Brown, a state prisoner, seeks to appeal the district

court’s   order   adopting   the   report   and   recommendation   of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).    An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).          We have

independently reviewed the record and conclude that Brown has not

made the requisite showing.        See Miller-El v. Cockrell,           U.S.

   , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                DISMISSED


                                     2